Exhibit 10.1

LOGO [g221699img001.jpg]

August 10, 2011

Gregory S. Clark

Dear Greg:

I am pleased to offer you a position with Blue Coat Systems, Inc. (the
“Company”) as President and Chief Executive Officer, reporting to the Company’s
Board of Directors. In this role you will be expected to perform such duties as
are consistent with your title and position, as well as any other reasonable
duties determined by the Company’s Board of Directors. We anticipate that you
will commence employment with the Company on or before September 12, 2011.

We have structured a compensation package for you that includes the following:

 

  •  

You will receive an initial annual base salary of $500,000 (“Base Salary”), paid
according to the Company’s standard payroll policies. The Company’s Compensation
Committee will annually review your Base Salary.

 

  •  

You will be eligible to participate in the Company’s FY 12 Bonus Plan, or such
successor plan or program as may be implemented by the Company from time to time
to provide short term incentive compensation or bonuses to senior executives.
Your initial annual target incentive compensation under the FY 12 Bonus Plan
will be 100% of your Base Salary. The Company’s Compensation Committee will
annually review your target incentive compensation.

 

  •  

You will be recommended for a non-qualified option to purchase 300,000 shares of
the Company’s Common Stock. The exercise price per share will be equal to the
fair market value per share on the date the option is granted, which will be the
third Thursday of the month after you commence employment. 25% of the option
shares will vest and be exercisable after 12 months of service, and the balance
will vest and be exercisable in monthly installments over the next 36 months of
service, as described in the applicable stock option agreement and subject to
your execution of that agreement. This award will be subject to applicable
NASDAQ rules on inducement awards.

 

  •  

You will be recommended for an award of 100,000 restricted stock units (“RSUs”).
25% of the RSUs will vest on September 15, 2012, and the balance will vest in 12
quarterly installments (on the 15th of December, March, June and September) over
the following 3 years of service, as described in the applicable restricted
stock unit agreement and subject to your execution of that agreement. This award
will be made promptly after the Company’s filing of a Registration Statement on
Form S-8, which the Company anticipates will be made at or about the time the
Company files its quarterly report on Form 10-Q for the first fiscal quarter
ending July 31, 2011. This award will be subject to applicable NASDAQ rules on
inducement awards.

 

  •  

You will be eligible to participate in the Company’s standard benefits plans and
programs generally available to employees in the U.S., as they may be amended
from time to time in the sole discretion of the Company. This includes automatic
enrollment in the Company’s 401(k) Plan, unless you give our provider, Fidelity
Investments, prompt notice of your election not to participate in that plan.

 

Blue Coat Systems, Inc.    420 North Mary Ave Sunnyvale, CA 94085
866.30BCOAT    T: 408.220.2200    F: 408.220.2250    www.bluecoat.com



--------------------------------------------------------------------------------

  •  

You will be eligible for other benefits offered to the Company’s senior
executive officers and you shall participate in the CEO Executive Change in
Control Severance Agreement provided herewith and be provided with the benefits
of the Indemnification Agreement provided herewith, subject to your execution of
those agreements.

Your employment shall be “at will,” meaning that either you or the Company will
be entitled to terminate your employment at any time and for any reason, with or
without cause. Nonetheless, you shall be entitled to certain benefits under the
Company’s Executive Separation Policy provided herewith in the event of a
termination without Cause or upon your termination for Good Reason (each as
defined in the Company’s Executive Separation Policy), and contingent on your
executing the prescribed form of release for the Executive Separation Policy.
The definition of “Cause” under the Executive Separation Policy, to the extent
it relates to your willful and material breach of any agreement with the
Company, as provided in Section (A)(iv) of the Executive Separation Policy,
shall be amended to read as follows:

(iv) any willful and material breach of any agreement with the Company resulting
in material damage to the Company that is not corrected within thirty (30) days
following written notice thereof to the Executive by his or her immediate
supervisor, such notice to state with specificity the nature of the breach;
provided that if the breach cannot reasonably be corrected within thirty
(30) days of written notice thereof, correction shall be commenced by the
Executive within thirty (30) days and may be corrected within a reasonable
period thereafter.

To the extent not otherwise provided in the Executive Separation Policy, you
shall also be entitled to the following benefits in the event of a termination
without Cause or upon your termination for Good Reason (each as defined in the
Company’s Executive Separation Policy), and contingent on your executing the
prescribed form of release for the Executive Separation Policy: (a) acceleration
of the lesser of (i) 25,000 RSUs and 75,000 option shares, or (ii) all unvested
equity awards made in connection with your initial employment; and (b) a
prorated portion of your target incentive compensation for the period in which
your employment terminates (i.e., if your employment terminates effective
January 31, 2012, you would be entitled to $125,000, or 50% of the target
incentive compensation under the Company’s FY12 Bonus Plan for the second half
of FY 2012; amounts payable for the first half of FY 2012 would be payable based
on actual attainment).

In the event that the severance and other benefits provided for in this offer
letter or otherwise payable to you (i) constitute “parachute payments” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) and (ii) but for this provision, would be subject to the excise tax
imposed by Section 4999 of the Code, then, at Employee’s discretion, Employee’s
severance, vesting and other benefits under this offer letter or otherwise shall
be payable either (i) in full, or (ii) as to such lesser amount which would
result in no portion of such severance and other benefits being subject to the
excise tax under Section 4999 of the Code, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, results in the receipt by you on an
after-tax basis, of the greatest amount of severance benefits under this offer
letter or otherwise, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Any reduction shall be
made in the following manner: first a pro rata reduction of (i) cash payments
subject to Section 409A of the Code as deferred compensation and (ii) cash
payments not subject to Section 409A of the Code, and second a pro rata
cancellation of (i) equity-based compensation subject to Section 409A of the
Code as deferred compensation and (ii) equity-based compensation not subject to
Section 409A of the Code. Reduction in either cash payments or equity
compensation benefits shall be made prorata between and among benefits which are
subject to Section 409A of the Code and benefits which are exempt from
Section 409A of the Code. Unless the Company and you otherwise agree in writing,
any determination required under this provision shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon you and the Company for all
purposes. For purposes of making the calculations required by this provision,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and you shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
provision. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this provision.

 

Blue Coat Systems, Inc.    420 North Mary Ave Sunnyvale, CA 94085
866.30BCOAT    T: 408.220.2200    F: 408.220.2250    www.bluecoat.com



--------------------------------------------------------------------------------

While you remain an employee of the Company, to the extent consistent with the
exercise of its fiduciary duties, the Company’s Board of Directors will
recommend to the Company’s stockholders that you be elected to serve as a member
of the Board of Directors. No compensation will be paid for such service. You
agree to resign from the Board upon termination of your employment. It presently
is anticipated that the Company will appoint you to the Board of Directors as
soon as practicable after your commencement of employment.

In accordance with the Company’s vacation policy for senior level employees, you
will not accrue vacation, but you will be expected to take a reasonable amount
of vacation or personal time on an annual basis.

Like all Company employees, you will be required, as a condition of your
employment with the Company, to sign the Company’s standard Proprietary
Information and Inventions Agreement, a copy of which is enclosed. You agree
that, during the term of your employment with the Company, you will not engage
in any other employment, occupation, consulting or other business activity
directly related to the business in which the Company is now involved or becomes
involved during the term of your employment, nor will you engage in any other
activities that conflict with your obligations to the Company. While you render
services to the Company, you also will not assist any person or organization in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.

In accordance with the requirements of the Immigration Reform and Control Act of
1986, you will be required to provide verification of your identity and your
legal right to work in the United States. This offer is contingent upon your
ability to provide us with such documentation. You also will be required to
complete an application form and a reference and background check authorization
form. Your offer of employment is contingent upon your execution of the
application form and our receipt of satisfactory results from the background
check, including verification of education and employment and a criminal records
search.

Any dispute between you and the Company with respect to your employment and the
terms and conditions of this offer of employment will be governed by the
Arbitration Provision attached hereto as Exhibit A.

 

Blue Coat Systems, Inc.    420 North Mary Ave Sunnyvale, CA 94085
866.30BCOAT    T: 408.220.2200    F: 408.220.2250    www.bluecoat.com



--------------------------------------------------------------------------------

To the extent (a) any payments or benefits to which you become entitled under
this offer letter, or under any agreement or plan referenced herein, in
connection with Employee’s termination of employment with the Company constitute
deferred compensation subject to Section 409A of the Code and (b) you are deemed
at the time of such termination of employment to be a “specified employee” under
Section 409A of the Code, then such payments shall not be made or commence until
the earliest of (i) the expiration of the six (6)-month period measured from the
date of your “separation from service” (as such term is at the time defined in
Treasury Regulations under Section 409A of the Code) from the Company; or
(ii) the date of your death following such separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you, including (without limitation) the
additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary in one lump sum (without interest).

Any termination of your employment is intended to constitute a “separation from
service” and will be determined consistent with the rules relating to a
“separation from service” as such term is defined in Treasury Regulation
Section 1.409A-1. It is intended that each installment of the payments provided
hereunder constitute separate “payments” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). It is further intended that payments hereunder
satisfy, to the greatest extent possible, the exemption from the application of
Section 409A of the Code (and any state law of similar effect) provided under
Treasury Regulation Section 1.409A-1(b)(4) (as a “short-term deferral”). To the
extent that any provision of this Offer Letter is ambiguous as to its compliance
with Section 409A of the Code, the provision will be read in such a manner so
that all payments hereunder comply with Section 409A of the Code.

Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Offer Letter is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which you
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.

This letter, together with the other policies and agreements referenced herein,
and when accepted by you, constitutes the entire agreement between us with
respect to your employment. It supersedes any prior understandings or
agreements, whether oral or written, between you and the Company. This offer
will remain open until the close of business on August 11, 2011. Your signature
below acknowledges your acceptance of these terms.

Sincerely,

 

/s/ David W. Hanna

David W. Hanna

  

/s/ Gregory S. Clark

Gregory S. Clark

 

08/10/2011

Date

Chairman of the Board of Directors     

 

Blue Coat Systems, Inc.    420 North Mary Ave Sunnyvale, CA 94085
866.30BCOAT    T: 408.220.2200    F: 408.220.2250    www.bluecoat.com



--------------------------------------------------------------------------------

EXHIBIT A

BLUE COAT SYSTEMS, INC.

EMPLOYMENT ARBITRATION PROVISION

(a) Any dispute arising under my offer letter from the Company or otherwise
relating to my employment with the Company, including the termination of my
employment or any condition of or benefit with respect to my employment
(“Dispute”), shall be finally resolved by arbitration under the administration
of JAMS and in accordance with the then-current JAMS Employment Arbitration
Rules & Procedures (“Rules”) in the jurisdiction in which I am, or was, employed
by the Company. Copies of these rules are available at http://www.jamsadr.com,
and shall be made available to me upon request. Any disputes concerning the
enforcement, scope, or applicability of this Arbitration Provision shall in the
first instance be determined by the arbitrator in accordance with the Federal
Arbitration Act. Should either of us disregard this provision and initiate an
action in any court or administrative agency with respect to a Dispute, the
other party may apply to a court of competent jurisdiction to order the matter
to arbitration. The prevailing party in any such hearing shall be entitled to
recover its reasonable costs and attorneys’ fees incurred in connection
therewith.

(b) Either of us may initiate arbitration to resolve a Dispute by delivering to
the other party through personal delivery, certified or registered mail, a
written demand for arbitration. The demand shall include a concise statement of
the issue(s) to be arbitrated, along with a statement setting forth the relief
requested. Along with the demand for arbitration, if I am the filing party, I
shall submit a check or money order payable to “JAMS” in the amount of the then
prevailing JAMS initial Case Management Fee, as my portion of the administrative
fees of the arbitration. Thereafter, the remaining costs of the arbitration
(such as the arbitrator’s fees, costs of a court reporter, and room rental fees,
if any), but not the cost of any transcript, shall be paid by the Company. Any
remaining fees and costs, including but not limited to attorneys’ fees shall,
subject to any remedy to which the prevailing party may be entitled to under the
law, be borne by each party to the same extent as that party would be
responsible for such fees and costs were the Dispute litigated in court. Any
demand for arbitration by either of us must be filed within the statute or
statutes of limitation that is or are applicable to the claim or claims relating
to the Dispute upon which arbitration is sought or required. Any failure to
request arbitration within this time frame and according to this Arbitration
Provision shall constitute a waiver of all rights to raise any claims in any
forum arising out of the Dispute.

(c) The arbitrator be empowered to award either party any remedy at law or in
equity to which the prevailing party would otherwise have been entitled had the
Dispute been litigated in court, including but not limited to, general, special
and punitive damages, recoverable costs, attorney fees (where provided by
statute or contract) and injunctive relief; provided, however, that the
authority to award any remedy is subject to whatever limitations, if any, exist
in the applicable law on such remedies. The arbitrator shall have no
jurisdiction to issue any award contrary to or inconsistent with law. The
arbitrator shall issue a signed written statement regarding the disposition of
each claim of the Dispute and the relief, if any, awarded as to each claim. The
arbitrator will also provide a concise written statement of the reasons for the
award, stating the essential findings and conclusions on which the award was
based.

 

Blue Coat Systems, Inc.    420 North Mary Ave Sunnyvale, CA 94085
866.30BCOAT    T: 408.220.2200    F: 408.220.2250    www.bluecoat.com



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing provisions of this provision, nothing herein
is intended to nor shall preclude (i) me from filing any administrative charge
of discrimination with the United States Equal Employment Opportunity Commission
or equivalent state agency, or (ii) either me or the Company from seeking
temporary or preliminary injunctive relief from a court of applicable
jurisdiction pending final resolution of a Dispute.

(e) Except for the Federal Arbitration Act, the interpretation of any matter in
the Dispute (including matters arising under my offer letter from the Company or
otherwise relating to my employment with the Company, including the termination
of my employment or any condition of or benefit with respect to my employment)
shall be governed by and construed in accordance with the laws of (a) the State
of Texas, if I am employed in Texas; (b) the State of Utah, if I am employed in
Utah; and (c) the State of California, if I am employed in a state other than
Texas or Utah. The application of Texas, Utah or California law to this
Agreement shall not act as a means to add to or increase the statutory or
administrative rights granted to employees in the jurisdiction in which I am, or
was, employed by the Company in the event that I seek enforcement of such
statutory or administrative rights against the Company. In such event, the
arbitrator or presiding official shall apply only the statutory and
administrative laws of the state in the jurisdiction in which I am, or was,
employed by the Company.

 

Blue Coat Systems, Inc.    420 North Mary Ave Sunnyvale, CA 94085
866.30BCOAT    T: 408.220.2200    F: 408.220.2250    www.bluecoat.com